LOTTINGER, Judge.
This is a companio'n case to that of Schilling’s Heirs v. Kent Piling Co., Inc., La App., 51 So.2d 329. Both cases were consolidated for purposes of trial and, in each instance, judgment of the lower court was rendered in favor of defendants, dismissing the actions. From said judgments the plaintiffs have appealed in both cases.
*334For the reasons this day assigned in the matter of Schilling’s Heirs v. Kent -Piling Co., Inc., the judgment of the lower court is hereby affirmed.
Judgment affirmed.